DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Terminal Disclaimer
The terminal disclaimer filed on 17 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,428,688, and 10,767,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Le Toquin et al. (US 2009/0121615, hereinafter referred to as “Le Toquin”) and Schmidt (US 2008/0290785, hereinafter referred to as “Schmidt”).
Le Toquin teaches a method of making a phosphor which has a structure of CaAlSiN3 [0043] and that the phosphor can have an amount of calcium replaced by strontium [0041]. Le Toquin further teaches that the phosphor is doped with Europium [0033] and is formed by heating at a temperature of 1450-1600°C in a gas which can include a nitrogen hydrogen mixture [0047]. Additionally, Le Toquin teaches that the starting components can be nitrides [0047]. Le Toquin does not teach that the composition includes an activator selected from the group o europium, cerium, ytterbium, samarium, and manganese.
Schmidt teaches a method of making a phosphor by mixing precursor materials of CaAlSiN and heating at a temperature from 1500-2200°C [0037-0041]. Schmidt further teaches that the composition can include europium and that the gas can be a forming gas and that the heating can be performed at ambient pressure [0034, 0081-0083]. Schmidt does not teach or suggest making the composition which has at least a first phase which exhibits maximum intensity diffraction peaks at 2-theta values of about 31.5°, about 35° and about 36.1°.
At the time of invention no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant invention to be anticipated or obvious to a person having ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767